Title: From John Adams to James Warren, 18 October 1775
From: Adams, John
To: Warren, James


     
      
       Octr. 18. 1775
      
      Dr sir
     
     The Letter of Dr—— is the oddest Thing imaginable. There are so many Lies in it, calculated to give the Enemy an high Idea of our Power and Importance, as well as so many Truths tending to do us good that one knows not how to think him treacherous: Yet there are several Strokes, which cannot be accounted for at least by me, without the Supposition of Iniquity. In Short I endeavour to Suspend my Judgment. Don’t let us abandon him for a Traitor without certain Evidence.
     But there is not So much Deliberation in many others, or so much Compassion.
     The Congress declined entering into any Discussion of the Evidence, or any Determination concerning his Guilt, or the Nature of his offence. But in general they had a full Conviction that it was so gross an Imprudence at least, and was So Suspicious, that it became them to dismiss him from their Service, which they did instantly.
     Yesterday they chose a Successor, Dr. Morgan an eminent Surgeon of this City. We, As usual had our Men to propose, Dr. Hall Jackson and Dr. Forster Foster. But Dr. Forsters Sufferings and services— and Dr. Jackson’s great Fame, Experience and Merits were pleaded in vain.
     There is a Fatality attends our Province. It Seems destined to fall into Contempt. It was destined that We should make Mistakes I think, in our Appointment of Generals, Delegates, Surgeons and every Thing else except Paymaster and Judge Advocate. I hope they will not turn Cowards, Traytors, nor Lubbers, if they do I shall renounce all.
     Dr. Morgan will be with you soon. He is Professor of Medicine in the Colledge here, and reads Lectures in the Winter. He is a Brother-in-law of Mr. Duche and of our Mr. Stillman. I may write you more particularly about him another Time.
     Let me close now with a Matter of Some Importance. Congress have appointed Deane, Wythe, and your servant a Committee to collect a just Account of the Hostilities committed by the ministerial Troops and Navy, in America, Since last March; with proper Evidence of the Truth of the Facts related, the Number and Value of the Buildings destroyed by them, also the Number and Value of the Vessells inward and outward bound, which have been Seized by them, Since that Period, also the Stock taken by them from different Parts of the Continent; We shall write to the Assemblies of New England and Virginia, at least, but we shall likewise write to many Individuals requesting their Assistance and to you among others. I wish you would think a little and consult with others concerning this Business, for it nearly concerns our Province to have it well done.
    